DETAILED ACTION
Applicants’ request for continued examination of January 5, 2021, in response to the notice of allowability mailed September 10, 2020, is acknowledged.  The pending claim set is not identical to the claims allowed in the office action of September 10, 2020 and, furthermore, the claims are not annotated in terms of amendments and proper claim status identifiers.  This is improper.  Nonetheless, the claim set of January 5, 2021 is entered.  It is further noted that the claim set filed January 5, 2021 is identical to the claim set filed July 30, 2020, upon which the notice of allowability mailed September 10, 2020 was based.  Claims 1-3, 5, 8-10, and 12 – 19, filed January 5, 2021 are pending and under consideration herein.  
Election
Applicants' election of invention I and the variant of SEQ ID NO:  1 consisting of the substitutions N42R and L256E (corresponding to positions 43 and 262 of SEQ ID NO:  2), in their filing of July 30, 2020, is acknowledged.  The elected invention is directed to the variant of SEQ ID NO:  1 consisting of the substitutions N42R and L256E.  
In their filing of July 30, 2020, applicants make the additional comments and the examiner has added, for the elected variant, the relevant numbering for SEQ ID NO:  1 and 2.
 Additionally, Applicants elect substitutions N43R and L262E at positions 42 and 256 of SEQ ID NO: 1 (corresponding to N43R and L262E of SEQ ID NO: 2, as is shown in the alignment below of subtilisin 309/Savinase® (SEQ01) and BPN’ (SEQ02), where the elected positions are highlighted [underlined]).


    PNG
    media_image1.png
    378
    558
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01).  The restriction requirement is still deemed proper and is therefore made FINAL.  
Claims 2-3, 5, and 15 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1, 8 – 10, and 12 – 14, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is July 4, 2014, the filing date of Denmark PA 00367, which disclosed the recited subject matter.    
AIA -First Inventor to File Status
Based on the US effective filing date of July 4, 2014 the present application is being examined under the AIA , first to file provisions. 


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Title
Replace the title with – SUBTILASE VARIANTS WITH ENHANCED STORAGE STABILITY-.
Claims
Cancel claim 12.
Replace claim 1 as follows.
1.	A protein comprising a subtilase variant having protease activity and having at least 25% improved storage stability compared to the subtilase of SEQ ID NO: 1, when measured as described in the accelerated storage stability assay in Example 3 or 4 herein, wherein the amino acid sequence of the subtilase variant has at least 87% but less than 100% sequence identity to the polypeptide of SEQ ID NO: 1, and wherein the subtilase variant comprises substitutions in positions 43 and 262, where the substitution in position 43 is X43A, X43C, X43L, X43R or X43W, and the substitution in position 262 is X262C, X262E or X262Q, wherein each position corresponds to the position of the polypeptide of SEQ ID NO: 2, and wherein said positions in SEQ ID NO: 1 are 42 and 256.
Amend claims 2 and 8 as follows.
For claim 2, line 2, replace – variants – with – variant –.
For claim 8, replace – a subtilase variant – with – the subtilase variant –.
Authorization for this examiner’s amendment was given by David Fazzolare on January 11, 2021.

Allowable Subject Matter
The species restriction of claims 2, 3, 5, and 15 is withdrawn and said claims are rejoined.  Claims 1 – 3, 5, 8 – 10, and 13 – 15 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1 – 3, 5, 8 – 10, and 13 – 15, are limited to proteins comprising a subtilase variant having at least 87%, but less than 100%, identity with SEQ ID NO: 1, having substitutions in positions 43 and 262, where the substitution in position 43 is X43A, X43C, X43L, X43R or X43W, and the substitution in position 262 is X262C, X262E or X262Q, wherein each position corresponds to the position of the polypeptide of SEQ ID NO: 2, and wherein said positions in SEQ ID NO: 1 are N42 and L256.  The utility of said subtilase variants, as having enhanced storage stability, is credible based on the following.  The specification demonstrates that variants having the substitution N42L or N42C (N43L or N43C by SEQ ID NO: 2 numbering) have enhanced storage stability (table 10). The specification also demonstrates that variants having the substitution L256C or L256E (L262C or L262E by SEQ ID NO: 2 numbering) have enhanced storage stability (table 10). Based thereon, more likely than not, variants having substitutions in positions 43 and 262, where the substitution in position 43 is X43A, X43C, X43L, X43R or X43W and the substitution in position 262 is X262C, X262E or X262Q, wherein each position corresponds to the position of the polypeptide of SEQ ID NO: 2, and wherein said positions in SEQ ID NO: 1 are N42 and L256, would have enhanced storage stability.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 /SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652